Exhibit 10.1

 

SECOND AMENDMENT

OF THE

H.B. FULLER COMPANY

DEFINED CONTRIBUTION RESTORATION PLAN

(As Amended and Restated Effective January 1, 2008)

 

H.B. Fuller Company (the “Company”) has adopted the H.B. Fuller Company Defined
Contribution Restoration Plan (the “Plan”), and maintains the Plan, as amended
and restated. The Company, acting through the Compensation Committee of its
Board of Directors, pursuant to Sections 9.1 and 11.1.3 of the Plan, has
approved and adopted the following Plan amendments, and has directed the Vice
President, Human Resources of the Company to execute such amendments:

 

1.           Subsection (c) of Section 1.2.1 is amended in its entirety to read
as follows, effective January 1, 2014:

 

(c)     a Nonqualified Defined Contribution Component Account, to record the
amounts that are credited to a Participant pursuant to Section 3.3.

 

2.           Section 1.2.9 is amended in its entirety to read as follows,
effective January 1, 2014:

 

1.2.9.     Continuous Participation – a period commencing on the date on which
an Eligible Employee becomes eligible to receive Nonqualified Defined
Contribution Component credits under Section 3.3, and ending on the date the
Participant Separates from Service or otherwise ceases to be eligible to receive
Nonqualified Defined Contribution Component credits; provided that:

 

(a)      the Continuous Participation of a Participant described in Section
2.1.1(c) shall be deemed to have commenced on January 1, 2007; and

 

(b)      a period during which a Participant's eligibility is suspended pursuant
to Section 2.2 shall be included in the Participant's period of Continuous
Participation.

 

Separate periods of Continuous Participation shall not be aggregated.

 

3.           Subsection (c) of Section 1.2.14 is amended in its entirety to read
as follows, effective January 1, 2014:

 

(c)     Nonqualified Defined Contribution Component Compensation – Restoration
Match Compensation, except that Nonqualified Defined Contribution Component
Compensation will also include amounts that would be included in Restoration
Match Compensation but for the fact that the Participant elected to defer
payment of such amounts pursuant to the Deferred Compensation Plan. Deferred
compensation will only be treated as compensation when it would have been
received by a Participant had it not been deferred. Payments to a Participant
from the Deferred Compensation Plan will not be included in determining the
Participant’s Nonqualified Defined Contribution Component Compensation.

 

 

--------------------------------------------------------------------------------

 

 

4.           Section 2.1.4 is amended in its entirety to read as follows,
effective January 1, 2014:

 

2.1.4.     Requirements for Nonqualified Defined Contribution Component Credits.
To be eligible for credits under Section 3.3, an employee must either:

 

(a)     satisfy the requirements in Section 2.1.1(a) and (b); or

 

(b)     satisfy the requirement in 2.1.1(c) and be determined by the Committee
to be a member of a select group of management or highly compensated employees
(as that term is used in ERISA).

 

5.           The title of Section 3.3 is amended in its entirety to read as
follows, effective January 1, 2014:

 

3.3          Nonqualified Defined Contribution Component Credits.

 

6.           Section 3.3.1 is amended in its entirety to read as follows,
effective January 1, 2014:

 

3.3.1.      Amount. As soon as administratively feasible after the end of a Plan
Year beginning on or after January 1, 2008 (or as soon as administratively
feasible following a Participant's Separation from Service, if the Participant
Separates from Service before the end of such a Plan Year), the Company shall
credit the Account of each eligible Participant with an amount equal to seven
percent (7%) of the Participant's Nonqualified Defined Contribution Component
Compensation for such Plan Year.

 

7.           Section 5.3 is amended in its entirety to read as follows,
effective January 1, 2014:

 

5.3.        Nonqualified Defined Contribution Component Account.

 

5.3.1.      Vesting Schedule. The Nonqualified Defined Contribution Component
Account of each Participant shall be fully (100%) vested:

 

(a)      when the Participant dies or becomes Disabled; or

 

(b)      on the date the Participant completes three (3) years of Continuous
Participation; or

 

 

--------------------------------------------------------------------------------

 

 

(c)     in the case of a Participant described in Section 2.1.1(c), on the later
of January 1, 2009 or the date the Participant has attained age fifty-five (55)
and completed at least ten (10) years of Credited Service (as defined for the
purposes of the DB SERP);

 

whichever first occurs. A Participant's Nonqualified Defined Contribution
Component Account shall be zero percent (0%) vested at all times prior to the
date on which it becomes fully (100%) vested.

 

5.3.2.      Forfeiture of Benefits. In addition, and notwithstanding the
foregoing, the balance credited to a Participant's Nonqualified Defined
Contribution Component Account shall be zero percent (0%) vested, and a
Participant’s or Beneficiary’s right to further benefits shall terminate upon,
and no benefit shall be paid with respect to a Participant, if:

 

(a)     the Participant is Separated from Service for gross misconduct; or

 

(b)     the Committee determines that the Participant has committed a material
breach of any non-competition or confidentiality agreement between such
Participant and the Company or an Affiliate.

 

8.           Section 5.4 is amended in its entirety to read as follows,
effective February 1, 2014:

 

5.4.        Forfeitures. The nonvested portion of a Participant's Accounts shall
be forfeited to the Company upon the Participant's Separation from Service, and
the Participant or Beneficiary shall have no further right or claim thereto;
provided that a Participant’s Nonqualified Defined Contribution Component
Account, whether vested or nonvested, is also subject to forfeiture pursuant to
Section 5.3.2.

 

9.           Section 10.1 is amended in its entirety to read as follows,
effective August 1, 2014:

 

10.1        Determinations and Participant’s Duty to Review.

 

10.1.1     Determinations. The Committee shall make such determinations as may
be required from time to time in the administration of this Plan. The Committee
shall have the discretionary authority and responsibility to interpret and
construe the Plan Statement and all relevant documents and information, and to
determine all factual and legal questions under this Plan, including but not
limited to the entitlement of Participants and Beneficiaries, and the amounts of
their respective interests.

 

 

--------------------------------------------------------------------------------

 

 

10.1.2     Participant’s Duty to Review and Notify. Each Participant and
Beneficiary has the duty to promptly review any information that is provided or
made available to the Participant or Beneficiary and that relates in any way to
any determination of the Committee described in Section 10.1.1, above, or
otherwise used in the operation and administration of the Plan; such duty will
include, without limitation, the duty to review benefit statements to ensure
that elections, if available, of Measurement Option(s), are being implemented
appropriately, to review Plan information such as summary plan descriptions and
prospectuses, to review amounts credited to his or her Accounts to ensure they
are based upon the correct compensation of the Participant for the correct
period, and to notify the Company of any error in any such information or
otherwise made in the operation or administration of the Plan that affects the
Participant or Beneficiary within thirty (30) days of the date such information
is provided or made available to the Participant or Beneficiary. If the
Participant or Beneficiary fails to review any information or fails to notify
the Company of any error within such period of time, he/she will not be able to
bring any claim seeking relief or damages based on the error. If the Company is
notified of an alleged error within the thirty (30) day time period, it will
investigate and either correct the error or notify the Participant or
Beneficiary that it believes that no error occurred. If the Participant or
Beneficiary is not satisfied with the correction (or the decision that no
correction is necessary), he/she will have sixty (60) days from the date of
notification of the correction (or notification of the decision that no
correction is necessary) to file a formal claim under the claims procedures
under Sec. 10.3.

 

 

 

H.B. FULLER COMPANY

 

 

 

By /s/ Paula Cooney                                             

 

 

 

Its Vice President, Human Resources                 

 

 

 

Date        June 25, 2019                                        

 